       Case 1:20-cr-00123-WMR-LTW Document 70 Filed 03/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA       )
         Plaintiff             )
                               )
vs.                            )   INDICTMENT NO:
                               )   1:20-cr-00123-WMR-LTW-1
                               )
DION MARQUISE HAYES,           )
          Defendant.           )
_______________________________
                               ORDER

      Considering the foregoing Motion to Continue the Evidentiary Hearing,

      IT IS ORDERED that the Motion is GRANTED, the Evidentiary Hearing in

this matter has been CONTINUED to April 19, 2021, at 10:00 A.M.

      Further, the Court finds that the ends of justice will be served by granting this

motion and the time period of the continuance will be excluded from computation

under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(7)(A).




      IT IS SO ORDERED, this 4th day of March, 2021.

                                               /S/LINDA T. WALKER
                                              _____________________________
                                              U.S. MAGISTRATE JUDGE
                                              LINDA T. WALKER
